DETAILED ACTION
This is in response to the request for continued examination filed on March 14, 2021.

Status of Claims
Claims 21 – 40 are pending, of which claim 21 is in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2021 has been entered.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "high-temperature" and “high-speed” in claim 40 are relative terms which render the claim indefinite.  The terms "high-temperature" and “high-speed” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s PGPub 2020/0185371 at [0042], [0064], [0130], and [0143] recite the terms "high-temperature" and “high-speed.”  However, these terms are not defined by Applicant.  In other words, Applicant only provides examples (e.g. tungsten and e.g. copper).  It is unclear whether other example conductors fall under “high-temperature” and/or “high-speed.”  Further, there is no defined limitations to what is considered a “high” temperature and a “high” speed.  As an example, a soldering temperature of 160 degrees Celsius may be considered “high” by some and not by others.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Patent Application 2017/0237440 (hereinafter referred to as Zhang ‘440) in view of Solberg, "Basic PCB Level Assembly Process Methodology for 3D Package-on-Package" (hereinafter referred to as Solberg).

Referring to claim 21, Zhang ‘440 discloses “A discrete three-dimensional (3-D) processor” (Figs. 3A-3B and [0039] 3D processor 100), “comprising: a plurality of storage-processing units (SPU's), each of said SPU's comprising at least a three-dimensional memory (3D-M) array and a logic circuit” (Figs. 3A-3B and [0039] array of computing elements 110, each with an arithmetic logic circuit and a 3D-M look up table); “a first die” “comprising said 3D-M array, wherein said 3D-M array comprises a plurality of memory cells stacked” (Fig. 5A and [0046] 3D-M LUT 170 with levels of memory 16A, 16B) “and a second die” “comprising at least a portion of said logic circuit and an off-die peripheral circuit of said 3D-M array” “wherein said portion of said logic circuit and said off-die peripheral-circuit component comprises transistors” and “said first die does not comprise said off-die peripheral-circuit component” (Fig. 5A and [0046] ALC is a portion of the substrate circuit 0K, which also includes the peripheral circuits of the stacked memory levels 16A, 16B.  Note that 3D-M LUT 170 does not comprise ALC 180), “said first and second dice are communicatively coupled by a plurality of inter-die connections” ([0020] 3D-M array connected to the ALC via contact vias, [0046] the first and second memory levels 16A, 16B are coupled to the ALC 180 through contact vias 1 av, 3av, respectively).
Zhang ‘440 does not appear to explicitly disclose “a first die supported by a first semiconductor substrate,” “wherein said 3D-M array comprises a plurality of memory cells stacked above said first semiconductor substrate; a second die supported by a second semiconductor substrate,” “wherein said portion of said logic circuit and said off-die peripheral-circuit component comprise transistors disposed on said second semiconductor substrate,” and “said first and second semiconductor substrates are separate semiconductor substrates.”
However, it is known in the art that some 3D processor approaches stack dice on a single substrate (as in Zhang ‘440) while other 3D processor approaches stack substrates holding dice.  For example, Solberg discloses “a first die supported by a first semiconductor substrate,” “wherein said 3D-M array comprises a plurality of memory cells stacked above said first semiconductor substrate; a second die supported by a second semiconductor substrate,” “said first and second semiconductor substrates are separate semiconductor substrates” (Introduction and Figure 1 “a package-on-package (PoP) methodology designed to vertically combine fully packaged and pre-tested discrete logic and memory on separate array configured package substrate levels that are designed to align and mount on top of one another typical of the example shown in Figure 1”).
Further, regarding the limitation of “wherein said portion of said logic circuit and said off-die peripheral-circuit component comprise transistors disposed on said second semiconductor substrate,” Zhang discloses “said portion of said logic circuit and said off-die peripheral-circuit component” (Fig. 5A and [0046] ALC is a portion of the substrate circuit 0K, which also includes the peripheral circuits of the stacked memory levels 16A, 16B.  The ALC 180 ‘comprises transistors 0t.’  Note that 3D-M LUT 170 does not comprise ALC 180).  Also, as above, Zhang teaches circuitry of the ALC 180 being separate from the stacked memory levels 16A, 16B.  Also, as above, Solberg discloses stacking dice by including a substrate for each die.  Thus, it would have been obvious to one of ordinary skill in the art to combine Solberg with Zhang so that “said portion of said logic circuit and said off-die peripheral-circuit component comprise transistors disposed on said second semiconductor substrate.”
As above, and as described in Solberg, it is known in the art that some 3D processor approaches stack dice on a single substrate (as in Zhang ‘440) while other 3D processor approaches stack substrates holding dice.  Each approach is a design decision with pros and cons.  It would have been obvious to one of ordinary skill to modify existing stacked dice approaches to become stacked substrates, and vice versa.
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440 and a first die supported by a first semiconductor substrate and a second die supported by a second semiconductor substrate are stacked.
The motivation for doing so would have been to reduce pin-count, simplify system integration, and enable enhanced performance (as stated by Solberg in the paragraph following Figure 1).
Therefore, it would have been obvious to combine Solberg with Zhang ‘440 to obtain the invention as specified in the instant claim.

	As per claim 22, Zhang ‘440 discloses “said 3D-M array stores at least a portion of a look-up table (LUT) of a non-arithmetic function/ model, said logic circuit comprises an arithmetic logic circuit (ALC) for performing arithmetic operations on selected data from said LUT, whereby said processor computes said non-arithmetic function/model, wherein said non-arithmetic function/model includes more operations than the arithmetic operations provided by said ALC” ([0020] LUT stored in 3D-M, [0024] - [0025] built-in functions in LUT.  Also, [0006]).

	As per claim 39, Zhang ‘440 discloses “said 3D-M array comprises a plurality of vertically stacked memory cells without any semiconductor substrate therebetween; or, said 3D-M array is a 3-D read-only memory (3D-ROM) array; or, said 3D-M array is a non-volatile memory (NVM); or, said 3D-M array is a 3-D writable memory (3D-W); or, said 3D-M array is a 3-D printed memory (3D-P); or, said 3D-M array is a horizontal 3D-M (3D-MH) array; or, said 3D-M array is a vertical 3D-M (3D-Mv) array; or, said off-die [0046] above the substrate, [0043] ROM, [0037] and [0043] permanent memory, [0046] 3D writeable memory, [0048] 3D printed memory, [0051] horizontal or vertical).

	As per claim 40, Zhang ‘440 discloses “said first and second dice are vertically stacked; or, the projection of said 3D-M array on said second die at least partially overlaps said logic circuit; or each 3D-M array is vertically aligned and communicatively coupled with a logic circuit; or, each logic circuit is vertically aligned and communicatively coupled with at least a 3D-M array; or, the pitch of said logic circuit is an integer multiple of the pitch of said 3D-M array; or, said first die comprises high-temperature interconnect materials, and said second die comprises high-speed interconnect materials; or, said 3D-M array is communicatively coupled with said logic circuit through a plurality of inter-die connections; or, said inter-die connections include bond wires, micro-bumps, through-silicon-vias (TSV's), and/or vertical interconnect access (VIA's)” (Figs. 5A-C and 7A-C along with [0020] - [0022] 3DM LUT is stacked above the ALC, vertical integration, and [0046] - [0049] connections include vias).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘440 in view of Solberg, further in view of Zhang, U.S. Patent Application 2017/0322770 (hereinafter referred to as Zhang ‘770).

As per claim 23, Zhang ‘440 discloses “first and second 3D-M arrays, wherein said first 3D-M array stores at least a first portion of a first LUT of a first non-arithmetic function, said second 3D-M array stores at least a second portion of a second LUT of a second non-arithmetic function, said ALC performs arithmetic operations on selected data from said first or second LUT” “said first and second non-arithmetic functions include more operations than the arithmetic operations provided by said ALC” (Figs. 3A and 3B computing elements with ALCs and LUTs. [0006] and [0011] combinations.  [0020] array of computing elements (duplications). [0058] and [0062] function by LUT).
Neither Zhang ‘440 nor Solberg appears to explicitly disclose “whereby said processor computes a combinational function, wherein said combinational function is a combination of said first and second non-arithmetic functions.”
However Zhang ‘770 discloses “whereby said processor computes a combinational function, wherein said combinational function is a combination of said first and second non-arithmetic functions” (Fig. 4B and [0034]).
Zhang ‘440, Solberg, and Zhang ‘770 are analogous art because they are from the same field of endeavor, which is three dimensional processors.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, and Zhang ‘770 before him or her, to modify the teachings of Zhang ‘440 and Solberg to include the teachings of Zhang ‘770 so that a combinational function is computed by a combination of first and second non-arithmetic functions.

Therefore, it would have been obvious to combine Zhang ‘770 with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘440 in view of Solberg, further in view of Pedersen, U.S. Patent 6,873,181 (hereinafter referred to as Pedersen).

As per claim 24, Zhang ‘440 discloses “a discrete 3-D configurable computing array” “said 3D-M array” “stores at least a portion of a look-up table (LUT) of a non-arithmetic function” and “wherein said non-arithmetic function includes more operations than the arithmetic operations provided by” the ALC ([0044] configurable memory and [0024] - [0025] built-in functions in LUT).
Neither Zhang ‘440 nor Solberg appears to explicitly disclose “said 3D-M array is a portion of a configurable computing element (CCE) and stores at least a portion of a look-up table (LUT) of a non-arithmetic function, said logic circuit comprises at least a configurable logic element (CLE) and/or a configurable interconnect (CIT), whereby said 3-D configurable computing array customizes said non-arithmetic function by programming said CCE and said CLE/CIT, wherein said non-arithmetic function includes more operations than the arithmetic operations provided by said CLE.”
However, Pedersen discloses “said 3D-M array is a portion of a configurable computing element (CCE) and stores at least a portion of a look-up table (LUT) of a column 4 lines 21 – 45 background PLD using LUTs for non-arithmetic logic, programmable LE (logic element)).
Zhang ‘440, Solberg, and Pedersen are analogous art because they are from the same field of endeavor because Zhang ‘440 and Solberg deal with 3D processors, and Zhang ‘440 and Pedersen deal with look up tables for non-arithmetic functions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, and Pedersen before him or her, to modify the teachings of Zhang ‘440 and Solberg to include the teachings of Pedersen so that a configurable computing element is used to realize the 3D-M array.
The motivation for doing so would have been to use a programmable PLD to meet the user’s needs (as described by Pedersen in column 1 lines 7 – 21).
Therefore, it would have been obvious to combine Pedersen with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘440 in view of Solberg, further in view of Pedersen, as applied to claim 4 above, further in view of Zhang ‘770.

As per claim 25, Zhang ‘440 discloses “a first 3D-M array for storing at least a first portion of a first LUT of a first non-arithmetic function” “a second 3D-M array for storing at least a second portion of a second LUT of a second non-arithmetic function” and “said first and second non-arithmetic functions include more operations than the arithmetic operations provided” by the ALC (Figs. 3A and 3B computing elements with ALCs and LUTs. [0006] and [0011] combinations.  [0020] array of computing elements (duplications). [0058] and [0062] function by LUT).
Neither Zhang ‘440 nor Solberg appears to explicitly disclose “first and second CCE's, wherein said first CCE comprises a first 3D-M array” “said second CCE comprises a second 3D-M array” “programming said CCE's and said CLE/CIT.”
However, Pedersen discloses “first and second CCE's” and “programming said CCE's and said CLE/CIT” (column 4 lines 21 – 45 background PLD using LUTs for non-arithmetic logic, programmable LE (logic element)).
Zhang ‘440, Solberg, and Pedersen are analogous art because they are from the same field of endeavor because Zhang ‘440 and Solberg deal with 3D processors, and Zhang ‘440 and Pedersen deal with look up tables for non-arithmetic functions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, and Pedersen before him or her, to modify the teachings of Zhang ‘440 and Solberg to include the teachings of Pedersen so that a configurable computing element is used to realize the 3D-M array.
The motivation for doing so would have been to use a programmable PLD to meet the user’s needs (as described by Pedersen in column 1 lines 7 – 21).

However Zhang ‘770 discloses “said 3-D configurable computing array customizes a complex function” “wherein said complex function is a combination of said first and second non-arithmetic functions” (Fig. 4B and [0034]).
Zhang ‘440, Pedersen, and Zhang ‘770 are analogous art because they are from the same field of endeavor, which is realizing LUTs for non-arithmetic functions.  Solberg is also analogous art because Zhang ‘440 and Solberg are directed to 3D processors.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, Pedersen, and Zhang ‘770 before him or her, to modify the teachings of Zhang ‘440, Solberg, and Pedersen to include the teachings of Zhang ‘770 so that a combinational function is computed by a combination of first and second non-arithmetic functions.
The motivation for doing so would have been to have a smaller LUT, saving storage space (as stated by Zhang ‘770 in [0034]).
Therefore, it would have been obvious to combine Zhang ‘770 with Zhang ‘440, Solberg, and Pedersen to obtain the invention as specified in the instant claim.

Claims 26, 27, 30 – 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘440 in view of Solberg, further in view of Pawlowski, U.S. Patent 8,281,395 (hereinafter referred to as Pawlowski) (from Applicant’s IDS).

As per claim 26, Zhang ‘440 discloses “a discrete 3-D” “processor, further comprising an input for transferring at least a first portion of” data “wherein said SPU's are communicatively coupled with said input” (Figs. 3A-B and [0039] input variables).
Neither Zhang ‘440 nor Solberg appears to explicitly disclose “a discrete 3-D pattern processor, further comprising an input for transferring at least a first portion of a first pattern,” “said 3D-M array stores at least a second portion of a second pattern, said logic circuit comprises a pattern-processing circuit for performing pattern processing for said first and second patterns.”
However, Pawlowski discloses a “pattern processor, further comprising an input for transferring at least a first portion of a first pattern” and “stores at least a second portion of a second pattern, said logic circuit comprises a pattern-processing circuit for performing pattern processing for said first and second patterns” (column 2 lines 1 – 38 target expression and search term, column 3 lines 3 – 11 parallel FSMs).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440 and Pawlowski are analogous art because they are from the same field of endeavor, which is parallel processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, and Pawlowski before him or her, to modify the teachings of Zhang ‘440 and Solberg to 
The motivation for doing so would have been to use the processing power of the 3D processor Zhang ‘440 to protect against malware (as described by Pawlowski in column 1 lines 11 – 24).
Therefore, it would have been obvious to combine Pawlowski with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

As per claim 27, neither Zhang ‘440 nor Solberg appear to explicitly disclose “a discrete 3-D processor with an embedded search-pattern library, wherein said first pattern includes a target pattern, said second pattern includes a search pattern.”
However, Pawlowski discloses a “processor with an embedded search-pattern library, wherein said first pattern includes a target pattern, said second pattern includes a search pattern” (column 2 lines 1 – 38 target expression and search term, column 3 lines 3 – 11 parallel FSMs).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440 and Pawlowski are analogous art because they are from the same field of endeavor, which is parallel processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, and Pawlowski before him or her, to modify the teachings of Zhang ‘440 and Solberg to include the teachings of Pawlowski so that the processor is used as a pattern processor.

Therefore, it would have been obvious to combine Pawlowski with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

As per claim 30, neither Zhang ‘440 nor Solberg appears to explicitly disclose “a discrete speech-recognition processor, wherein said input transfers at least a portion of audio data, said 3D-M array stores at least a portion of an acoustic/language model, said pattern-processing circuit is a speech-recognition circuit for performing speech recognition on said portion of audio data with said acoustic/ language model.”
However, Pawlowski “a discrete speech-recognition processor, wherein said input transfers at least a portion of audio data,” “stor[ing] at least a portion of an acoustic/language model, said pattern-processing circuit is a speech-recognition circuit for performing speech recognition on said portion of audio data with said acoustic/ language model” (column 2 lines 1 – 38 target expression and search term, a sequence of bits in an audio file that form a part of a song or a spoken phrase, column 3 lines 3 – 11 parallel FSMs).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440 and Pawlowski are analogous art because they are from the same field of endeavor, which is parallel processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, 
The motivation for doing so would have been to use the processing power of the 3D processor Zhang ‘440 to protect against malware (as described by Pawlowski in column 1 lines 11 – 24).
Therefore, it would have been obvious to combine Pawlowski with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

As per claim 31, neither Zhang ‘440 nor Solberg appears to explicitly disclose “a discrete image-recognition processor, wherein said input transfers at least a portion of image data, said 3D-M array stores at least a portion of an image model, said pattern-processing circuit is an image-recognition processor for performing image recognition on said portion of image data with said image model.”
However, Pawlowski “a discrete image-recognition processor, wherein said input transfers at least a portion of image data,” “stor[ing] at least a portion of an image model, said pattern-processing circuit is an image-recognition processor for performing image recognition on said portion of image data with said image model” (column 2 lines 1 – 38 target expression and search term, a sequence of bits in a picture or video file that form a portion of an image, column 3 lines 3 – 11 parallel FSMs).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440 and Pawlowski are analogous art because they are from the same field of endeavor, which is parallel processing.

The motivation for doing so would have been to use the processing power of the 3D processor Zhang ‘440 to protect against malware (as described by Pawlowski in column 1 lines 11 – 24).
Therefore, it would have been obvious to combine Pawlowski with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

As per claim 32, Zhang ‘440 discloses “a discrete 3-D storage” (Figs. 3A and 3B computing elements with ALCs and LUTs).
Neither Zhang ‘440 nor Solberg appears to explicitly disclose “with in-situ pattern-processing capabilities, wherein said first pattern includes a search pattern, said second pattern includes a target pattern.”
However, Pawlowski discloses “with in-situ pattern-processing capabilities, wherein said first pattern includes a search pattern, said second pattern includes a target pattern” (column 2 lines 1 – 38 target expression and search term).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440 and Pawlowski are analogous art because they are from the same field of endeavor, which is parallel processing.

The motivation for doing so would have been to use the processing power of the 3D processor Zhang ‘440 to protect against malware (as described by Pawlowski in column 1 lines 11 – 24).
Therefore, it would have been obvious to combine Pawlowski with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

As per claim 35, Zhang ‘440 discloses “said 3D-M array” (Figs. 3A and 3B computing elements with ALCs and LUTs).
Neither Zhang ‘440 nor Solberg appear to explicitly disclose “a discrete searchable audio storage, wherein said input transfers at least a portion of an acoustic/language model,” “stor[ing] at least a portion of audio data, said pattern-processing circuit is a speech-recognition circuit for performing speech recognition on said portion of audio data with said acoustic/ language model.”
However, Pawlowski discloses “a discrete searchable audio storage, wherein said input transfers at least a portion of an acoustic/language model,” “stor[ing] at least a portion of audio data, said pattern-processing circuit is a speech-recognition circuit for performing speech recognition on said portion of audio data with said acoustic/ column 2 lines 1 – 38 target expression and search term, a spoken phrase).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440 and Pawlowski are analogous art because they are from the same field of endeavor, which is parallel processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, and Pawlowski before him or her, to modify the teachings of Zhang ‘440 and Solberg to include the teachings of Pawlowski so that the processor is used as a pattern processor.
The motivation for doing so would have been to use the processing power of the 3D processor Zhang ‘440 to protect against malware (as described by Pawlowski in column 1 lines 11 – 24).
Therefore, it would have been obvious to combine Pawlowski with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

As per claim 36, Zhang ‘440 discloses “said 3D-M array” (Figs. 3A and 3B computing elements with ALCs and LUTs).
Neither Zhang ‘440 nor Solberg appear to explicitly disclose “a discrete searchable image storage, wherein said input transfers at least a portion of an image model, said 3D-M array stores at least a portion of image data, said pattern-processing circuit is an image-recognition processor for performing image recognition on said portion of image data with said image model.”
column 2 lines 1 – 38 target expression and search term, a sequence of bits in a picture or video file that form a portion of an image, column 3 lines 3 – 11 parallel FSMs).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440 and Pawlowski are analogous art because they are from the same field of endeavor, which is parallel processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, and Pawlowski before him or her, to modify the teachings of Zhang ‘440 and Solberg to include the teachings of Pawlowski so that the processor is used as a pattern processor.
The motivation for doing so would have been to use the processing power of the 3D processor Zhang ‘440 to protect against malware (as described by Pawlowski in column 1 lines 11 – 24).
Therefore, it would have been obvious to combine Pawlowski with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

Claims 28, 29, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘440 in view of Solberg, further in view of Pawlowski, as applied to claims 6, 7, 10 – 12, 15, and 16 above, further in view of Yoo, U.S. Patent 8,365,287 (hereinafter referred to as Yoo) (from Applicant’s IDS).

As per claim 28, Zhang ‘440 discloses “said 3D-M array” (Figs. 3A and 3B computing elements with ALCs and LUTs).
Neither Zhang ‘440 nor Solberg nor Pawlowski appears to explicitly disclose “a discrete information-security processor, wherein said input transfers at least a portion of data from a network packet or a computer file, said 3D-M array stores at least a portion of a virus pattern, said pattern-processing circuit is a code-matching circuit for searching said virus pattern in said portion of data.”
However, Yoo discloses “a discrete information-security processor, wherein said input transfers at least a portion of data from a network packet or a computer file,” “stor[ing] at least a portion of a virus pattern, said pattern-processing circuit is a code-matching circuit for searching said virus pattern in said portion of data” (column 5 lines 30 – 33 database includes a virus pattern and column 15 lines 4 – 11 pattern matching of virus pattern compared to target data (packet data)).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440, Pawlowski, and Yoo are analogous art because they are from the same field of endeavor, which is parallel processing and multiple logic units of a processor.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, Pawlowski, and Yoo before him or her, to modify the teachings of Zhang ‘440, Solberg, 
The motivation for doing so would have been to use the processing power of the 3D processor Zhang ‘440 to protect against malware (as described by Yoo in column 1 lines 23 – 40).
Therefore, it would have been obvious to combine Yoo with Zhang ‘440, Solberg, and Pawlowski to obtain the invention as specified in the instant claim.

As per claim 29, Zhang ‘440 discloses “said 3D-M array” (Figs. 3A and 3B computing elements with ALCs and LUTs).
Neither Zhang ‘440 nor Solberg nor Pawlowski appears to explicitly disclose “a discrete data-analysis processor, wherein said input transfers at least a portion of data from a big-data database, said 3D-M array stores at least a portion of a keyword, said pattern-processing circuit is a string-matching circuit for searching said keyword in said portion of data.”
However, Yoo discloses “a discrete data-analysis processor, wherein said input transfers at least a portion of data from a big-data database,” “stor[ing] at least a portion of a keyword, said pattern-processing circuit is a string-matching circuit for searching said keyword in said portion of data” (column 5 lines 30 – 33 database includes a virus pattern and column 15 lines 4 – 11 pattern matching of virus pattern compared to target data (packet data)).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440, Pawlowski, and Yoo are analogous 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, Pawlowski, and Yoo before him or her, to modify the teachings of Zhang ‘440, Solberg, and Pawlowski to include the teachings of Yoo so that the processor is used as a pattern processor for virus patterns in network packets.
The motivation for doing so would have been to use the processing power of the 3D processor Zhang ‘440 to protect against malware (as described by Yoo in column 1 lines 23 – 40).
Therefore, it would have been obvious to combine Yoo with Zhang ‘440, Solberg, and Pawlowski to obtain the invention as specified in the instant claim.

As per claim 33, Zhang ‘440 discloses “said 3D-M array” (Figs. 3A and 3B computing elements with ALCs and LUTs).
Neither Zhang ‘440 nor Solberg nor Pawlowski appears to explicitly disclose “a discrete anti-virus storage, wherein said input transfers at least a portion of a virus pattern, said 3D-M array stores at least a portion of data from a computer file, said pattern-processing circuit is a code-matching circuit for searching said virus pattern in said portion of data.”
However, Yoo discloses “a discrete anti-virus storage, wherein said input transfers at least a portion of a virus pattern,” “stor[ing] at least a portion of data from a computer file, said pattern-processing circuit is a code-matching circuit for searching column 5 lines 30 – 33 database includes a virus pattern and column 15 lines 4 – 11 pattern matching of virus pattern compared to target data (packet data)).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440, Pawlowski, and Yoo are analogous art because they are from the same field of endeavor, which is parallel processing and multiple logic units of a processor.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, Pawlowski, and Yoo before him or her, to modify the teachings of Zhang ‘440, Solberg, and Pawlowski to include the teachings of Yoo so that the processor is used as a pattern processor for virus patterns in network packets.
The motivation for doing so would have been to use the processing power of the 3D processor Zhang ‘440 to protect against malware (as described by Yoo in column 1 lines 23 – 40).
Therefore, it would have been obvious to combine Yoo with Zhang ‘440, Solberg, and Pawlowski to obtain the invention as specified in the instant claim.

As per claim 34, Zhang ‘440 discloses “said 3D-M array” (Figs. 3A and 3B computing elements with ALCs and LUTs).
Neither Zhang ‘440 nor Solberg nor Pawlowski appears to explicitly disclose “a discrete searchable storage, wherein said input transfers at least a portion of a keyword, said 3 D-M array stores at least a portion of data from a big-data database, said pattern-
However, Yoo discloses “a discrete searchable storage, wherein said input transfers at least a portion of a keyword,” “stor[ing] at least a portion of data from a big-data database, said pattern-processing circuit is a string-matching circuit for searching said keyword in said portion of data” (column 5 lines 30 – 33 database includes a virus pattern and column 15 lines 4 – 11 pattern matching of virus pattern compared to target data (packet data)).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440, Pawlowski, and Yoo are analogous art because they are from the same field of endeavor, which is parallel processing and multiple logic units of a processor.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, Pawlowski, and Yoo before him or her, to modify the teachings of Zhang ‘440, Solberg, and Pawlowski to include the teachings of Yoo so that the processor is used as a pattern processor for virus patterns in network packets.
The motivation for doing so would have been to use the processing power of the 3D processor Zhang ‘440 to protect against malware (as described by Yoo in column 1 lines 23 – 40).
Therefore, it would have been obvious to combine Yoo with Zhang ‘440, Solberg, and Pawlowski to obtain the invention as specified in the instant claim.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘440 in view of Solberg, further in view of Tawel, U.S. Patent 6,199,057 (hereinafter referred to as Tawel) (from Applicant’s IDS).

As per claim 37, Zhang ‘440 discloses “said 3D-M array” (Figs. 3A and 3B computing elements with ALCs and LUTs).
Neither Zhang ‘440 nor Solberg appears to explicitly disclose “a discrete 3-D neuro-processor,” “stor[ing] at least a portion of a synaptic weight, said logic circuit comprises a neuro-processing circuit for performing neural processing with said synaptic weight.”
However, Tawel discloses a “a discrete 3-D neuro-processor,” “stor[ing] at least a portion of a synaptic weight, said logic circuit comprises a neuro-processing circuit for performing neural processing with said synaptic weight” (Abstract and column 4 lines 11 – 43 neuroprocessor using synaptic weights, column 1 line 60 – column 2 line 6 parallel hardware).
Zhang ‘440 and Solberg are analogous art because they are from the same field of endeavor, which is 3D processors.  Zhang ‘440 and Tawel are analogous art because they are from the same field of endeavor, which is parallel processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, and Tawel before him or her, to modify the teachings of Zhang ‘440 and Solberg to include the teachings of Tawel so that the processor is used as a neuro-processor using synaptic weights.

Therefore, it would have been obvious to combine Tawel with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘440 in view of Solberg, further in view of ‘3D Systems-on-Chip: Clever Circuit Partitioning To Extend Moore’s Law’ by Eric Beyne (hereinafter referred to as Beyne).

As per claim 38, neither Zhang ‘440 nor Solberg appear to explicitly disclose “a first number of the BEOL layers of said first die is larger than a second number of the BEOL layers of said second die; or, a third number of the address-line layers of said first die is at least twice as much as a fourth number of the interconnect layers of said second die; or, a fifth number of the memory cells on each memory string in said first die is at least twice as much as a sixth number of the interconnect layers of said second die; or, a seventh number of the interconnect layers in the substrate circuit of said first die is smaller than an eighth number of the interconnect layers of said second die.”
However, Beyne discloses “a first number of the BEOL layers of said first die is larger than a second number of the BEOL layers of said second die; or, a third number of the address-line layers of said first die is at least twice as much as a fourth number of the interconnect layers of said second die; or, a fifth number of the memory cells on each memory string in said first die is at least twice as much as a sixth number of the ‘Further down the road: 3D-ICs’ section after Figure 4, memory uses fewer layers).
Zhang ‘440, Solberg, and Beyne are analogous art because they are from the same field of endeavor, which is 3D processors.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang ‘440, Solberg, and Beyne before him or her, to modify the teachings of Zhang ‘440 and Solberg to include the teachings of Beyne so that the number of the BEOL layers of said first die is larger than the number of the BEOL layers of said second die.
The motivation for doing so would have been to provide cost savings (as described by Beyne at ‘Further down the road: 3D-ICs’ section after Figure 4).
Therefore, it would have been obvious to combine Beyne with Zhang ‘440 and Solberg to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed March 14, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 8 – 9 ‘Comparison with Zhang ‘440,’ substrate limitations that distinguish over Zhang ‘440. 
These limitations have been attributed to the teachings of Solberg.  Thus, any argument that Zhang ‘440 does not teach these limitations is moot.

Applicant argues, on page 9 ‘Comparison with Solberg,’ that Solberg did not teach a key feature of Claim 21, "said first die does not comprise said off-die peripheral-circuit component", which is an essence of the present invention.
Again, Applicant is attempting to show novelty over a rejection under 35 USC 103 by attacking one of the references individually.  This is a piecemeal analysis of a rejection under 35 USC 103.  As seen in the previous rejections and the rejection above, Zhang ‘440 is cited as teaching "said first die does not comprise said off-die peripheral-circuit component."  Therefore, an argument that Solberg does not teach this feature is moot.

Applicant argues, on page 10 ‘Teaching Away’ that “the general teaching of integrated circuits is that, as technology advances, a higher level of integration is preferred” and “to apply Solberg (PoP, a lower integration level) to Zhang '440 (monolithic integration, the highest integration level) is against the general teaching.”
The examiner disagrees.  Solberg addresses this very same ‘general teaching’ and explains issues, leading to the package-on-package approach.  
Solberg’s Abstract states: 
To address the need for even more functionality without increasing their products size, a number of companies have adapted various forms of multiple-die 3D packaging. A majority of these early multiple function devices relied on the sequential stacking of die elements onto a single substrate interposer. Because the wire-bonding of multiple tiers of uncased die is rather specialized and the die used may have had relatively poor wafer level yields or were not always available in a pre-tested (KGD) condition, overall manufacturing yield of the stacked-die packaged devices have not always met acceptable levels. A key advantage of the package-on-package process is that each layer of the package can be pre-tested 

	Thus, Solberg provides a clear and concise reasoning for opting for a package-on-package approach and going “against the general teaching.”

	Applicant argues, on pages 10 – 11 ‘New and Unexpected Results,’ that the placing of the peripheral circuit component on the second die, and not on the first die with the 3D-M arrays, leads to a better array efficiency and lower cost.  Applicant also states that interconnect layers and interconnect materials of the second die lead to better performance.  Further, Applicant states that the discrete 3-D processor can be larger and have more processing power because it can be disposed on two dice.  Applicant then states that “these and other advantages are the new and unexpected results that any and all references cannot achieve.”
	The examiner disagrees.  Zhang ‘440 describes stacking 3DM-LUT above arithmetic logic circuit (ALC) leading to the 3D processor containing more computing elements and becoming more computationally powerful while reducing its footprint ([0022]).  Similarly, Solberg discloses “combining discrete logic and memory packages in this vertical configuration not only saves space on the circuit board, it typically reduces pin-count, simplifies system integration and enables enhanced performance” (Introduction).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Application JP 3713418 B2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184